Citation Nr: 9912169	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The veteran claims that he has a back disorder of service 
origin.  He contends that his initial back injury, for which 
he was hospitalized from 10 to 14 days, occurred during 
service in 1969 and was the result of a fall from a distance 
of two floors up during a rocket attack.  In an August 1993 
statement and at a February 1997 personal hearing, the 
veteran reported that he was treated for this injury at the 
14th Convalescent Center at Cam Ranh Bay.  An attempt was 
made to obtain such records in February 1997.  In response to 
the RO's request for these additional service medical 
records, the National Personnel Records Center (NPRC) 
reported in March 1997 that there were no other medical 
records available.  

At a more recent video hearing in March 1999, the veteran 
reported that he was hospitalized at the 6th Convalescent 
Center at Cam Ranh Bay.  The Board has obtained and is 
associating with the record a copy of the relevant page from 
Shelby Stanton's Vietnam Order of Battle.  This source 
confirms that the 6th Convalescent Center was located at Cam 
Ranh Bay at the time in question.  There was no Army hospital 
with the numerical designation 14 or 14th in Vietnam.  
Clearly, the RO can not be faulted in the development of this 
record, as the veteran unfortunately had not recalled 
accurately the designation of the facility where he reports 
treatment.  Now that clarifying information is available, a 
further request for records is warranted. 

The Board also concludes that the RO should obtain the 
veteran's administrative and personnel files from the NPRC 
and determine whether those files contain information 
pertaining to any duty restrictions caused by any back injury 
during service.  

At the March 1999 hearing, the veteran reported that he 
underwent back surgery in 1973.  (March 1999 Hearing [Hrg.] 
Transcript [Tr.] at 10.)  Subsequent to that surgery, he was 
next seen for back problems in 1979, and he indicated that 
this injury involved a work mishap and a worker's 
compensation claim which was handled by an attorney named 
Dick Clark with Harold Clark and Associates in Waco, Texas.  
Tr. at 11.  The veteran indicated that he had attempted to 
obtain the records of the 1973 surgery from the private 
physician who treated him at that time, but that they were 
unavailable.  He testified that no attempt had been made to 
obtain the records of this treatment from the Providence 
Hospital in Waco, Texas.  Tr. at 10.  The veteran also 
testified that he had spoken with another veteran who was 
hospitalized at the same time that he was and that this 
veteran was willing to provide a statement.  An attempt to 
obtain such a statement, however, had been unsuccessful.  Tr. 
at 12.  In addition, the veteran supplied a detailed list of 
all post service treatment in a statement of March 1999.  
This statement should be reviewed by the RO and a 
determination made as to whether any further development to 
secure records of this treatment is warranted.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should review the hearing 
transcript and the veteran's statement, 
both dated in March 1999, to determine 
the areas of record development requiring 
further action.  The RO should obtain the 
names and addresses of the medical care 
providers who treated the veteran in 1973 
and 1979.  The veteran has indicated that 
treatment in 1973 was provided at the 
Providence Hospital in Waco, Texas.  The 
RO need take no further action with 
respect to those providers the veteran 
has indicated can not be located or have 
not records.  Additionally, the RO should 
attempt to obtain any legal documents 
regarding a workers' compensation claim 
filed on behalf of the veteran by Dick 
Clark with Harold Clark and Associates in 
Waco, Texas.  The veteran may be able to 
direct the RO as to the full addresses 
needed to complete this development.  

2.  The RO should attempt to obtain a 
statement from [redacted] at [redacted] 
[redacted] Street in [redacted], [redacted]
[redacted] (Tel. [redacted]) regarding his 
knowledge about the veteran's treatment 
for an alleged back injury during 
service.  

3.  The RO should follow appropriate 
adjudicative procedures to attempt to 
secure the veteran's inpatient service 
medical records from the 6th Convalescent 
Center at Cam Ranh Bay in 1969.  

4.  The RO should also obtain the 
veteran's Army administrative and 
personnel files from the NPRC and 
determine whether the files contain any 
documentation of hospitalization as 
reported by the veteran and of any duty 
restrictions due to a back disorder.  

Subsequently, the RO should then review the claims file to 
ensure that all of the foregoing requested development has 
been completed, or that an attempt to do so has been made.  
After undertaking and additional development deemed 
appropriate in additional to that requested above, the RO 
should readjudicate the issue of entitlement to service 
connection for a back disorder.  If any benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









